DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 10, 13 – 16, 18 and 21 – 24 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Arguments/remarks in Appeal Brief dated June 6, 2022 to claims 1 – 10, 13 – 16, 18 and 21 – 24  are persuasive and after further consideration, independent claims 1 and 16 are allowed. 
Jiayu (CN 105640439 A) in view of Zhu (CN 205251427) have been identified as the closest prior art and although Jiayu generally teaches a handheld vacuum cleaner with the limitations of the claims, Jiayu, alone, or in combination with Zhu, fails to explicitly teach, suggest or make obvious wherein the first aperture and the second aperture extend to the inlet of the receptacle such that the battery is graspable by the user between an installed position and a removed position and the first aperture and the second aperture are continuous with the inlet of the receptacle, with the additional elements of the claims as required by claim 1 and the aperture is a first aperture, the main body further comprising a second aperture through the second lateral side aligned with at least a portion of the battery second side surface when the battery is positioned within the receptacle, at least a portion of the battery second side surface being viewable through the second aperture when the battery is positioned within the receptacle wherein the first aperture and the second aperture extend toward the inlet of the receptacle such that the battery is graspable by the user between an installed position and a removed position, and wherein the first aperture and second aperture are continuous with the inlet of the receptacle with the additional elements of the claims as required by claim 16.
Claims 2 – 10, 13 – 15, 18 and 21 – 24 are allowable as being dependents of allowed claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723